UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1211



DONNIE ELLIS,

                                                         Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
ARCH OF WEST VIRGINIA/AMHERST COAL COMPANY,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-273-BLA)


Submitted:   July 13, 2000                 Decided:    July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnie Ellis, Petitioner Pro Se. Patricia May Nece, Jennifer U.
Toth, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Mary
Rich Maloy, JACKSON & KELLY, Charleston, West Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie Ellis seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board. See Ellis v. Director, Office of Workers’ Compensation Pro-

grams, No. 99-0273-BLA (B.R.B. Nov. 26, 1999).   We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2